PER CURIAM.
This Court granted certiorari to review the opinion of the Court of Civil Appeals to determine whether that court, in a split decision, applied the correct rule of law in reviewing findings of fact made by the trial court. We reverse and remand.
In reviewing the sufficiency of the evidence to support findings of fact made by a trial judge, sitting without a jury, the law sayeth:
“On appeal, this court does not weigh the evidence as regards its reasonably satisfying effect on the issue tendered, but in considering it, we indulge all favorable presumptions to sustain the trial court’s conclusion and will not disturb it unless plainly erroneous or manifestly unjust. Maxwell v. City of Birmingham, 271 Ala. 570, 126 So.2d 209; Decker v. Hays, 282 Ala. 93, 209 So.2d 378.”
After reviewing the opinion of the Court of Civil Appeals, and the record for a better understanding of the facts set out in that opinion, we conclude that the Court of Civil Appeals has erred in reversing the judgment of the trial court, and misapplied the rule of appellate review quoted herein. Its *43judgment is, therefore, reversed and the cause is remanded.
Respondent Thompson filed a motion to quash the Writ of Certiorari. That motion is denied.
MOTION TO QUASH DENIED: REVERSED AND REMANDED.
TORBERT, C. J., and MADDOX, AL-MON, EMBRY and BEATTY, JJ., concur.
BLOODWORTH, FAULKNER, JONES and SHORES, JJ., dissent.